FILED
                             NOT FOR PUBLICATION                              MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10117

               Plaintiff - Appellee,             D.C. No. 1:98-CR-00763-DAE

 JEFFREY VINCENT,
                                                 MEMORANDUM *
               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      David A. Ezra, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Jeffrey Vincent appeals from the district court’s denial of his 18 U.S.C. §

3582(c)(2) motion to modify his sentence. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Aikens’ counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. Appellant has filed a pro se supplemental brief, and the

Government has filed an answering brief.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.

       All pending motions are denied.




DAT/Research                               2                                     09-10117